Exhibit 10.28


AMENDMENT NO. 5 TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT AND WAIVER
This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER,
dated as of June 11, 2020 (this “Amendment”), is entered into by and among Wells
Fargo Bank, National Association, a national banking association, in its
capacity as agent (in such capacity, together with its successors and assigns,
“Administrative Agent”) pursuant to the Credit Agreement (as defined below) for
the Lenders (as defined below), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) party hereto, Stein
Mart, Inc., a Florida corporation (“Stein Mart” or the “Lead Borrower”), and
Stein Mart Buying Corp., a Florida corporation (“Buying Corp.”, and together
with Stein Mart, each individually a “Borrower” and collectively, “Borrowers”),
and the obligors party thereto as guarantors (each individually a “Guarantor”
and collectively, “Guarantors”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Second Amended
and Restated Credit Agreement, dated as of February 3, 2015, by and among
Administrative Agent, Lenders, Borrowers and Guarantors, as amended by Amendment
No. 1 to Second Amended and Restated Credit Agreement, dated as of February 19,
2018, Amendment No. 2 to Second Amended and Restated Credit Agreement, dated as
of March 14, 2018, Amendment No. 3 to Second Amended and Restated Credit
Agreement, dated as of September 18, 2018 and Amendment No. 4 to Second Amended
and Restated Credit Agreement, dated as of February 26, 2019 (as the same now
exists and is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”) and the other Loan Documents;
WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders (a)
waive certain Events of Default and (b) modify certain provisions of the Credit
Agreement, and Administrative Agent and Lenders are willing to agree to such
waivers and modifications on the terms and subject to the conditions set forth
herein;
WHEREAS, by this Amendment, Administrative Agent, Lenders and Borrowers desire
and intend to make certain waivers and amendments to the Credit Agreement;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.
(a)Additional Definitions. The Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in
limitation, the following definitions:
(i) “Amendment No. 5” means Amendment No. 5 to Second Amended and Restated
Credit Agreement and Waiver, dated as of June 11, 2020, by and among the
Administrative Agent, Lenders,



--------------------------------------------------------------------------------



Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
(ii) “Amendment No. 5 Accommodation Period” means the period from and including
the Amendment No. 5 Effective Date through and including October 3, 2020.
(iii) “Amendment No. 5 Effective Date” means June 11, 2020.
(iv) “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Lead Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 1.00%, the Benchmark Replacement shall be deemed
to be 1.00% for the purposes of this Agreement.
(v) “Benchmark Replacement Adjustment” means, with respect to any replacement of
the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by Administrative Agent and Lead Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.
(vi) “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that Administrative Agent decides may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).
(vii) “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or



--------------------------------------------------------------------------------



(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
(viii) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the Federal Reserve System of the United
States (or any successor), an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.
(ix) “Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to Lead Borrower,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
(x) “Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.09 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.09.
(xi) “BHC Act Affiliate” of a Person means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
(xii) “Budget” shall mean the initial budget delivered to Administrative Agent
in accordance with Section 9 of Amendment No. 5 (attached to Amendment No. 5 as
Exhibit A) setting forth the Projected Information (as such term is defined in
Section 9 of Amendment No. 5) for the periods covered thereby, or any subsequent
budget, reasonably satisfactory in form and substance to Administrative Agent
and Term Loan Agent, setting forth Projected Information for any subsequent
period or periods.



--------------------------------------------------------------------------------



(xiii) “Combined Loan Cap” means the sum of the Loan Cap plus the Outstanding
Amount (as such term is defined in the Term Loan Agreement).
(xiv) “Covered Entity” means any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
(xv) “Covered Party” has the meaning specified therefor in Section 10.29 of this
Agreement.
(xvi) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(xvii) “Early Opt-in Election” means the occurrence of:
(a) (i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to Lead Borrower) that the
Required Lenders have determined that United States dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.09 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(b) (i) the election by Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by Administrative Agent of written notice of such
election to Lead Borrower and the Lenders or by the Required Lenders of written
notice of such election to Administrative Agent.
(xviii) “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
(xix) “Liquidity” means, as of any date of determination, the amount equal to
(a) (A) Excess Availability plus (B) without duplication, amounts in the Blocked
Accounts plus (C) amounts available to be borrowed by the Lead Borrower pursuant
to those certain whole life insurance policies issued in connection with the
Stein Mart, Inc. Executive Deferral Plan, and held by SunTrust Bank, Trustee
under trust agreement dated September 1, 1999 (inclusive of any amounts
available to be drawn under that certain Promissory Note dated March 23, 2020
made by Stein Mart to Stein Mart, Inc. Executive Deferral Plan), provided, that,
as of any date of determination, Lead Borrower has provided to Administrative
Agent and Term Loan Agent evidence, in form and substance reasonably
satisfactory to Administrative Agent and Term Loan Agent that such amounts are
available to be borrowed by the Lead Borrower, minus (b) the amount of minimum
Excess Availability required under Section 7.15 of this Agreement.
(xx) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. §5390(c)(8)(D).



--------------------------------------------------------------------------------



(xxi) “QFC Credit Support” has the meaning specified therefor in Section 10.29
of this Agreement.
(xxii) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
(xxiii) “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
(xxiv) “Specified Defaults” means, collectively, the following Events of
Default:
(a) the Event of Default arising under Section 8.01(b)(i) of the Credit
Agreement due to the violation of Section 6.01(a) of the Credit Agreement as a
result of the Loan Parties (i) failing to deliver to Administrative Agent the
audited financial statements of the Lead Borrower and its Subsidiaries within
ninety (90) days after the end of the Fiscal Year ended February 1, 2020, and
(ii) failing to provide a report and opinion of a Registered Public Accounting
Firm with respect to such audited financial statements that are not subject to
any “going concern” or like qualification or exception; provided, that, the Loan
Parties shall deliver such audited financial statements by no later than the
later of June 15, 2020 and the date such audited financial statements are
required to be filed with the SEC;
(b) the Event of Default arising under Section 8.01(b)(ii) of the Credit
Agreement due to the violation of Section 6.03(b) of the Credit Agreement as a
result of the Loan Parties failing to promptly notify Administrative Agent of
the Material Adverse Effect that could reasonably be expected to occur due to
the impact of the COVID-19 pandemic on the operations, business, and financial
condition of Loan Parties and their Subsidiaries taken as a whole;
(c) the Event of Default arising under Section 8.01(b)(ii) of the Credit
Agreement due to the violation of Section 6.03(k) of the Credit Agreement as a
result of the Loan Parties failing to promptly notify Administrative Agent of
the Loan Parties’ failure to pay rent due on or about April 1, 2020, May 1, 2020
and June 1, 2020 in respect of certain leased locations of the Loan Parties;
(d) the Event of Default arising under Section 8.01(c) of the Credit Agreement
due to the violation of Section 6.04 of the Credit Agreement as a result of the
Loan Parties failing, prior to the Amendment No. 5 Effective Date, to pay
utilities and contractual obligations (other than (i) rent and other amounts due
under real property leases, (ii) obligations under Material Contracts, (iii) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (iv) for which the failure to make payment could
reasonably be expected to result in a Material Adverse Effect); provided, that,
as a result of such non-payment, (i) no notices of termination are issued in
respect of such Leases (A) which are not rescinded or cured within the time
period set forth in such notice, or if no such time period is specified, within
thirty (30) days of receipt of such notice and (B) which notices are not
reasonably anticipated to result in the termination or impairment of such
Leases, (ii) no such Leases are terminated, and (iii) the right to use and
occupancy by the Loan Parties arising pursuant to any such Lease is not
terminated or impaired;


(e) the Event of Default arising under Section 8.01(c) of the Credit Agreement
due to the violation of Section 6.18 of the Credit Agreement as a result of the
Loan Parties failing to pay rent due on or about April 1, 2020, May 1, 2020 and
June 1, 2020 in respect of certain leased locations of the Loan Parties;
provided, that, as a result of such non-payment, (i) no notices of termination
are issued in respect



--------------------------------------------------------------------------------



of such Leases (A) which are not rescinded or cured within the time period set
forth in such notice, or if no such time period is specified, within thirty (30)
days of receipt of such notice and (B) which notices are not reasonably
anticipated to result in the termination or impairment of such Leases, (ii) no
such Leases are terminated, and (iii) the right to use and occupancy by the Loan
Parties arising pursuant to any such Lease is not terminated or impaired;

(f) the Events of Default arising under Section 8.01(d) of the Credit Agreement
due to the representations in Sections 5.05(c), 5.07 (with respect to only
Material Contracts) and 5.24 (with respect to being in breach or in default in
any material respect under any Material Contract) being incorrect or misleading
in any material respects when made or deemed made prior to the Amendment No. 5
Effective Date; and
(g) the Event of Default arising under Section 8.01(n) of the Credit Agreement
as a result of the Loan Parties’ failing, prior to the Amendment No. 5 Effective
Date, to make outstanding payments due prior to the Amendment No. 5 Effective
Date in respect of certain vendor contracts which constitute Material Contracts.
(xxv) “Supported QFC” has the meaning specified therefor in Section 10.29 of
this Agreement.
(xxvi) “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.
(xxvii) “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
(xxviii) “U.S. Special Resolution Regimes” has the meaning specified therefor in
Section 10.29 of this Agreement.
(b)Amendments to Definitions.
(i)The definition of “Accelerated Borrowing Base Weekly Delivery Event” set
forth in the Credit Agreement is hereby deleted in its entirety and replaced
with the following:
“ ‘Accelerated Borrowing Base Weekly Delivery Event’ means the occurrence of
either of the following events at any time: (a) the occurrence and continuance
of any Event of Default, or (b) Excess Availability is less than twenty percent
(20%) of the Loan Cap for three (3) consecutive Business Days; provided, that,
an Accelerated Borrowing Base Weekly Delivery Event shall be deemed to have
occurred and be continuing at all times during the Amendment No. 5 Accommodation
Period. For purposes of this Agreement, at all times after the Amendment No. 5
Accommodation Period, the occurrence of an Accelerated Borrowing Base Weekly
Delivery Event shall be deemed continuing at the Administrative Agent’s option
(i) so long as such Event of Default is continuing and has not been waived,
and/or (ii) if the Accelerated Borrowing Base Weekly Delivery Event arises as a
result of the Borrowers’ failure to achieve Excess Availability as required in
clause (b) of this definition, until the Excess Availability has exceeded twenty
percent (20%) of the Loan Cap for thirty (30) consecutive calendar days, in
which case an Accelerated Borrowing Base Weekly Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement.”



--------------------------------------------------------------------------------



(ii)The definition of “Applicable Margin” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
“ ‘Applicable Margin’ means, at any time, as to the interest rate for Base Rate
Loans and the interest rate for LIBO Rate Loans the applicable percentage (on a
per annum basis) set forth below if the Quarterly Average Excess Availability
for the immediately preceding Fiscal Quarter is at or within the amounts
indicated for such percentage:


Tier


Quarterly Average
Excess Availability
Applicable LIBO Rate Margin for Tranche A Revolving Loans


Applicable Base Rate Margin for Tranche A Revolving Loans
1
Greater than 66 2/3% of the Aggregate Commitments1.75%.75%2Less than or equal to
66 2/3% of the Aggregate Commitments and greater than 33 1/3% of the Aggregate
Commitments

2.00%1.00%3Less than or equal to 33 1/3% of the Aggregate Commitments
2.25%
1.25%

provided, that, (a) the Applicable Margin shall be calculated and established
once each Fiscal Quarter based on the Quarterly Average Excess Availability for
the immediately preceding three month period and shall remain in effect until
adjusted thereafter as of the first day of the next Fiscal Quarter, (b)
notwithstanding the amount of the Quarterly Average Excess Availability, the
Applicable Margin shall be the percentages set forth in Tier 3 of the schedule
above for the applicable category of Loans at all times during the Amendment No.
5 Accommodation Period, (c) notwithstanding anything to the contrary set forth
herein, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and at the direction of the Required Lenders
shall, immediately increase the Applicable Margin to that set forth in Tier 3
(even if the Quarterly Average Excess Availability requirements for a different
Tier have been met) and interest shall accrue at the Default Rate and (d) if the
financial statements or any Borrowing Base Certificates are at any time restated
or otherwise revised (including as a result of an audit) or if the information
set forth in such financial statements or any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a



--------------------------------------------------------------------------------



result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.”
(iii)The definition of “Cash Dominion Event” set forth in the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
“ ‘Cash Dominion Event’ means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability of at least (A) ten percent (10%) of the Loan Cap at any time, or
(B) twelve and one-half percent (12.5%) of the Loan Cap for three (3)
consecutive Business Days; provided, that, a Cash Dominion Event shall be deemed
to have occurred and be continuing at all times from and including the Amendment
No. 5 Effective Date through and including the first anniversary of the
Amendment No. 5 Effective Date. For purposes of this Agreement, from and after
the first anniversary of the Amendment No. 5 Effective Date, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Administrative Agent’s
option (A) so long as such Event of Default and is continuing and has not been
waived, and/or (B) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded twelve and one-half percent (12.5%) of the Loan
Cap for sixty (60) consecutive Business Days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if an Event
of Default is no longer continuing and/or Excess Availability exceeds the
required amount for sixty (60) consecutive Business Days) at all times after a
Cash Dominion Event has occurred and been discontinued on two (2) occasion(s)
after the Amendment No. 5 Effective Date. The termination of a Cash Dominion
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.”
(iv)The definition of “Early Termination Fee Letter” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
“ ‘Early Termination Fee Letter’ means the letter agreement, dated on or about
the Amendment No. 5 Effective Date, by and among Administrative Agent and
Borrowers, providing for early termination fees.”
(v)The definition of “Excess Availability” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
“ ‘Excess Availability’ means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of: (i) the Loan Cap,
minus, (ii) the aggregate unpaid balance of Credit Extensions.”
(vi)The definition of “LIBO Rate” set forth in the Credit Agreement is hereby
amended by deleting “(and, if any such rate is below zero, the LIBO Rate shall
be deemed to be zero)” and replacing it with “(and, if any such rate is below
1.00%, the LIBO Rate shall be deemed to be 1.00%)”.



--------------------------------------------------------------------------------



(c)Interpretation. For purposes of this Amendment, all terms used herein which
are not otherwise defined herein, including but not limited to, those terms used
in the recitals hereto, shall have the respective meanings assigned thereto in
the Credit Agreement.
2.Early Termination Fee. Section 2.06(a) of the Credit Agreement is hereby
amended by deleting “if for any reason this Agreement is terminated on or prior
to the second anniversary of the Amendment No. 3 Effective Date” and replacing
it with “if for any reason this Agreement is terminated on or prior to September
18, 2023”.
3.LIBO Replacement.
(a)Section 3.03 of the Credit Agreement is hereby amended by deleting the
reference to “If the Required Lenders determine that for any reason in
connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that” and replacing it with “Subject to the provisions set
forth in Section 3.09 below, if the Required Lenders determine that for any
reason in connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that”.
(b)Article III of the Credit Agreement is hereby amended to add a new Section
3.09 at the end thereof as follows:
“3.09. Effect of Benchmark Transition Event.
(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent and Lead Borrower
may amend this Agreement to replace the LIBO Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Administrative
Agent has posted such proposed amendment to all Lenders and Lead Borrower so
long as Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 3.09 will occur prior to the applicable Benchmark Transition
Start Date. Notwithstanding anything to the contrary contained in this
Agreement, any amendment contemplated by this Section 3.09 in connection with a
Benchmark Transition Event or an Early Opt-in Election shall be effective as
contemplated by this Section 3.09.
(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(c)Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Lead Borrower and the Lenders of (1) any



--------------------------------------------------------------------------------



occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 3.09 including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.09.
(d)Benchmark Unavailability Period. Upon Lead Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, Lead Borrower may revoke
any request for a Borrowing of a LIBO Rate Loan, conversion to or continuation
of LIBO Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Lead Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBO Rate will not be used in any determination of the
Base Rate.”
4.Financial Statements. Notwithstanding anything to the contrary set forth in
Section 6.01(c) of the Credit Agreement, the date by which the Loan Parties
shall deliver to Administrative Agent the financial statements, reports, and
other items required by Section 6.01(c) for the Fiscal Month ended May 2, 2020
shall be extended to the later of July 31, 2020 and the date such financial
statements for the Fiscal Month ended May 2, 2020 are required to be filed by
the SEC with the SEC, provided, that, in the event that the SEC, subsequent to
the Fiscal Month ended May 2, 2020, extends the filing date for any financial
statements for a Fiscal Month that coincides with the end of a Fiscal Quarter,
the date by which such monthly financial statements, reports and other items
required by Section 6.01(c) to be delivered to Administrative Agent shall be
extended to such date by which the SEC requires filing of such monthly financial
statements with the SEC so long as the Loan Parties have complied with all SEC
requirements for such extension, provided further, that, the Loan Parties shall
continue to timely deliver to the Administrative Agent copies of all internally
prepared financial statements, reports, and other items presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Lead Borrower and its Subsidiaries for such Fiscal Months.

5.Inspection Rights; Additional Field Examinations and Appraisals. Sections 6.10
(b) and (c) of the Credit Agreement are each hereby deleted in its entirety and
replaced with the following:
“(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (i) the Lead Borrower’s practices in the computation of the Borrowing Base,
(ii) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (iii) the Loan Parties’ business plan and cash flows. If Excess
Availability is not less than the amount equal to twenty-five percent (25%) of
the Loan Cap for four (4) consecutive Business Days at any time during any
Fiscal Year, then the Loan Parties acknowledge that the Administrative Agent
may, in its discretion, undertake one (1) field examination during such Fiscal
Year at the Loan Parties’ expense; provided, that, if Excess Availability is
less than the



--------------------------------------------------------------------------------



amount equal to twenty-five percent (25%) of the Loan Cap for four (4)
consecutive Business Days at any time during any Fiscal Year, then the Loan
Parties acknowledge that the Administrative Agent may, in its discretion,
undertake up to two (2) field examination during such Fiscal Year at the Loan
Parties’ expense. Notwithstanding the foregoing, the Administrative Agent may
cause additional field examinations to be undertaken (A) as it in its discretion
deems necessary or appropriate, at its own expense or, (B) if required by Law or
if a Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.
(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. If Excess
Availability is not less than the amount equal to twenty percent (20%) of the
Loan Cap for four (4) consecutive Business Days at any time during any Fiscal
Year, then the Loan Parties acknowledge that the Administrative Agent may, in
its discretion, undertake two (2) appraisals during such Fiscal Year at the Loan
Parties’ expense; provided, that, if Excess Availability is less than the amount
equal to twenty percent (20%) of the Loan Cap for four (4) consecutive Business
Days at any time during any Fiscal Year, then the Loan Parties acknowledge that
the Administrative Agent may, in its discretion, undertake up to three (3)
appraisals during such Fiscal Year at the Loan Parties’ expense. Notwithstanding
the foregoing, the Administrative Agent may cause additional appraisals to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by Law or if a Default or Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.”
6.Financial Covenants. Section 7.15 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:
“7.15 Financial Covenants – Minimum Excess Availability.
(a) At any time during the Amendment No. 5 Accommodation Period, permit
Borrowers to maintain Excess Availability of less than the greater of (i) five
percent (5%) of the Combined Loan Cap and (ii) $10,000,000.
(b) At any time from and after the end of the Amendment No. 5 Accommodation
Period, permit Borrowers to maintain Excess Availability of less than the
greater of (i) ten percent (10%) of the Combined Loan Cap and (ii) $20,000,000.”
7.Acknowledgement Regarding Any Supported QFCs. Article X of the Credit
Agreement is hereby amended to add a new Section 10.29 at the end thereof as
follows:
“10.29 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be



--------------------------------------------------------------------------------



governed by the laws of the State of New York and/or of the United States or any
other state of the United States): In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”
8.Certain Covenants. Notwithstanding anything to the contrary contained in the
Credit Agreement:
(a)it shall not be deemed to be a violation of Section 6.04 of the Credit
Agreement to the extent that the Loan Parties fail, after the Amendment No. 5
Effective Date until the end of the Amendment No. 5 Accommodation Period, to pay
utilities and contractual obligations specifically related to and arising from
the occupancy of its leased premises (other than (i) rent and other amounts due
under real property leases, (ii) obligations under Material Contracts and (iii)
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets); so long as, as a result of such non-payment, (i) no
notices of termination are issued in respect of such Leases (A) which are not
rescinded or cured within the time period set forth in such notice, or if no
such time period is specified, within thirty (30) days of receipt of such notice
and (B) which notices are not reasonably anticipated to result in the
termination or impairment of such Leases, (ii) no such Leases are terminated,
and (iii) the right to use and occupancy by the Loan Parties arising pursuant to
any such Lease is not terminated or impaired;


(b)it shall not be deemed to be a violation of Section 6.18 of the Credit
Agreement to the extent that the Loan Parties fail to pay rent due on or about
each of July 1, 2020, August 1, 2020 and September 1, 2020 in respect of Leases
of the Loan Parties so long as, as a result of such non-payment, (i) no notices
of termination are issued in respect of such Leases (A) which are not rescinded
or cured within the time period set forth in such notice, or if no such time
period is specified, within thirty (30) days of receipt of such notice and (B)
which notices are not reasonably anticipated to result in the termination or
impairment of such Leases, (ii) no such Leases are terminated, and (iii) the
right to use and occupancy by the Loan Parties arising pursuant to any such
Lease is not terminated or impaired; and


(c)it shall not be deemed to be an Event of Default under Section 8.01(n) of the
Credit Agreement to the extent that the Loan Parties fail, after the Amendment
No. 5 Effective Date until the end of the Amendment No. 5 Accommodation Period,
to make outstanding payments due after the Amendment No. 5 Effective Date until
the end of the Amendment No. 5 Accommodation Period in respect of vendor
contracts which constitute Material Contracts so long as, as a result of such
non-payment, no such vendor contracts are terminated or impaired.



--------------------------------------------------------------------------------



9.Budget.
(a)Borrowers have prepared and delivered to Administrative Agent and Lenders a
thirteen (13) week Budget covering the information set forth in this Section 9,
which has been reviewed by Borrowers and its management. The Budget sets forth:
(i) projected weekly operating cash receipts for each week commencing with the
week ending as of June 12, 2020 and (ii) projected weekly disbursements for each
week commencing with the week ending as of June 12, 2020 (collectively, the
"Projected Information").
(b)It shall constitute a material deviation from the Budget and an immediate
additional Event of Default under the Credit Agreement if (i) on a rolling
basis, commencing with the week ending June 12, 2020 and for each week
thereafter, the actual aggregate weekly operating cash receipts as of the end of
any such week set forth on the Budget (on a cumulative basis together with each
of the previous three weeks set forth on the initial or any subsequent Budget)
are less than ninety (90%) percent of the projected aggregate weekly operating
cash receipts as of the end of any such week set forth on the Budget (on a
cumulative basis together with each of the previous three weeks set forth on the
initial or any subsequent Budget) and (ii) on a rolling basis, commencing with
the week ending June 12, 2020 and for each week thereafter, the actual aggregate
weekly disbursements as of the end of any such week set forth on the Budget (on
a cumulative basis together with each of the previous three weeks set forth on
the initial or any subsequent Budget)) exceeds one hundred ten (110%) percent of
the projected aggregate weekly disbursements as of the end of any such week set
forth on the Budget (on a cumulative basis together with each of the previous
three weeks set forth on the initial or any subsequent Budget); provided, that,
if, at any time during the period commencing on the Amendment No. 5 Effective
Date through July 3, 2020 Borrowers shall fail to maintain Liquidity of not less
than $12,500,000, then, commencing on the day immediately following the
Borrowers’ failure to maintain Liquidity of not less than $12,500,000, it shall
constitute a material deviation from the Budget and an immediate additional
Event of Default under the Credit Agreement if either (A) on a rolling basis,
the actual aggregate weekly operating cash receipts as of the end of any such
week set forth on the Budget (on a cumulative basis with each of the previous
weeks set forth on the Budget) are less than ninety (90%) percent of the
projected aggregate weekly operating cash receipts as of the end of any such
week set forth on the Budget (on a cumulative basis together with each of the
previous weeks set forth on the initial Budget) or (B) on a rolling basis, the
actual aggregate weekly disbursements as of the end of any such week set forth
on the Budget (on a cumulative basis together with each of the previous weeks
set forth on the initial Budget) exceeds one hundred ten (110%) percent of the
projected aggregate weekly disbursements as of the end of any such week set
forth on the Budget (on a cumulative basis together with each of the previous
weeks set forth on the initial Budget).
(c)At all times from and after the Amendment No. 5 Effective Date through the
end of the Amendment No. 5 Accommodation Period, Borrowers shall maintain
Liquidity of not less than $7,500,000. Failure to comply with this clause (c)
shall constitute an immediate Event of Default under the Credit Agreement.
(d)Borrowers hereby covenant and agree to deliver, in form and substance
satisfactory to Administrative Agent, an updated thirteen (13) week Budget to
Administrative Agent on the Wednesday of each week which sets forth, among other
things, the Projected Information for the week immediately following the last
week reflected in the immediately prior Budget.
(e)The Budget shall have been prepared by Borrowers in good faith and based upon
Borrowers’ best information as to the items contained therein. The Budget shall
have been thoroughly



--------------------------------------------------------------------------------



reviewed by Borrowers and its management and sets forth a good faith estimate of
the operating cash receipts and disbursements of Borrowers for the period
covered thereby. Each Borrower acknowledges and agrees that Administrative Agent
has relied upon the Budget in determining to enter into this Amendment No. 5.
(f)In addition to any other reports required to be delivered by Borrowers
pursuant to the Credit Agreement, Borrowers shall provide Administrative Agent,
in a form satisfactory to Administrative Agent, on a weekly basis commencing on
June 17, 2020 and on the Wednesday of each succeeding week, a report, duly
completed and executed by the chief financial officer or other appropriate
financial officer of Borrowers acceptable to Administrative Agent, which
specifies all material changes to or deviations from any of the Projected
Information for the immediately preceding week and on a cumulative basis
together with each of the previous three weeks (or other applicable period set
forth in clause (b) above), respectively, set forth in any Budget previously
delivered to Administrative Agent, compared to the actual results for such
periods (including any deviations, plan to date, from Projected Information to
actual results as of the day of the delivery of such report).
10.Consultant. Borrowers shall continue to retain, through the end of the
Amendment No. 5 Accommodation Period, Clear Thinking Group LLC as a consultant
(the “Consultant”) pursuant to the engagement letter, effective April 6, 2020,
executed by Borrowers, Guarantors and Consultant for the purpose of assisting
Borrowers and Guarantors in the management of their business and properties and
in connection with maximizing the value of the Collateral (the “Consultant
Engagement Letter”). Consultant and Borrowers shall not amend, modify or
supplement the Consultant Engagement Letter without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and Borrowers and Guarantors agree not to terminate, or
cause the termination of, the services of the Consultant prior to the end of the
Amendment No. 5 Accommodation Period without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed). Borrowers and Guarantors hereby irrevocably authorize
and direct the Consultant to periodically update (and the Consultant shall
periodically update) Administrative Agent with respect to budgets, projections,
financial information and other information relating to the Collateral, or the
financial condition or operations of Borrowers’ and Guarantors’ business.
Borrowers and Guarantors shall at all times use commercially reasonable efforts
to cooperate with Consultant and agree to provide the Consultant with access to
its books and records, employees and personnel, management and premises of
Borrowers and Guarantors as and when reasonably deemed necessary by the
Consultant in connection with the services provided by Consultant under the
Consultant Engagement Letter.
11.Waiver. Subject to the terms and conditions set forth herein, Administrative
Agent and Lenders hereby waive the Specified Defaults. Administrative Agent and
Lenders have not waived, are not by this Amendment waiving, and have no
intention of waiving, any Event of Default which may have occurred on or prior
to the date hereof, whether or not continuing on the date hereof, or which may
occur after the date hereof (whether the same or similar to any of the Specified
Defaults or otherwise), other than the Specified Defaults. The foregoing waivers
shall not be construed as a bar to or a waiver of any other or further Event of
Default on any future occasion, whether similar in kind or otherwise and shall
not constitute a waiver, express or implied, of any of the rights and remedies
of Administrative Agent or any Lender arising under the terms of the Credit
Agreement or any other Loan Documents on any future occasion or otherwise.
12.Representations and Warranties. Borrowers each represent and warrant with and
to the Administrative Agent and each Lender on the Amendment No. 5 Effective
Date as follows:



--------------------------------------------------------------------------------



(a)After giving effect to this Amendment, no Default or Event of Default exists
or has occurred and is continuing as of the date of this Amendment;
(b)this Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and the other Loan Parties contained herein and therein constitute
legal, valid and binding obligations of Borrowers and the other Loan Parties,
enforceable against Borrowers and the other Loan Parties in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
(c)the execution, delivery and performance of this Amendment (i) are within each
Borrower’s and Guarantor’s corporate or limited liability company powers and
(ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or other Loan Party is a party or
by which any Borrower or other Loan Party or its property are bound; and
(d)after giving effect to this Amendment (including the waivers set forth
herein), all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.
13.Conditions Precedent. This Amendment No. 5 shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Administrative Agent in its sole discretion:
(a)this Amendment shall have been duly executed by each party hereto;
(b)Borrowers shall have delivered, in form and substance satisfactory to
Administrative Agent, the Budget to Administrative Agent;
(c)Administrative Agent shall have received, in form and substance satisfactory
to it, an executed copy of the Fourth Amendment to Term Loan Credit Agreement
and Waiver, duly authorized, executed and delivered by Term Loan Agent, Term
Loan Lenders, Borrowers and Guarantors;
(d)Administrative Agent shall have received, in form and substance satisfactory
to it, an executed copy of the Early Termination Fee Letter, duly authorized,
executed and delivered by Borrowers;
(e)Administrative Agent shall have received, in form and substance satisfactory
to it, an amendment to the Intercreditor Agreement, duly executed and delivered
by the Term Loan Agent and the Loan Parties; and
(f)as of the date of this Amendment and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing.



--------------------------------------------------------------------------------



14.Post Closing Covenants.


(a)Not later than ten (10) days after the Amendment No. 5 Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent (i) shall have received Uniform Commercial Code
searches reasonably satisfactory to the Administrative Agent (in each case dated
as of a date reasonably satisfactory to the Administrative Agent) or (ii) shall
be entitled to order such Uniform Commercial Code searches at the expense of the
Loan Parties.
(b)Not later than ten (10) days after the Amendment No. 5 Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent (i) shall have received certificates of good standing
demonstrating that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to so qualify in such
jurisdiction could not reasonably be expected to have a Material Adverse Effect
or (ii) shall be entitled to order such certificates of good standing at the
expense of the Loan Parties.
15.Release.
(a)In consideration of the agreements of Administrative Agent and Lenders
contained herein, and the continued making of the loans, advances and other
accommodations by Lenders to Borrowers pursuant to the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent, LC Issuer and each Lender, and its and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Administrative
Agent, LC Issuer, Lenders and all such other parties being hereinafter referred
to collectively as the “Releasees” and individually as a “Releasee”), of and
from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower, or any of its
successors, assigns, or other legal representatives and their respective
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment, for or on account of, or in relation to, or in any way
in connection with the Credit Agreement, as amended and supplemented through the
date hereof, and the other Loan Documents.
(b)Each Loan Party acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.



--------------------------------------------------------------------------------



(d)Each Loan Party represents and warrants that each such Person is the sole and
lawful owner of all right, title and interest in and to all of the claims
released hereby and each such Person has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.
(e)Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
(f)Each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
jointly and severally, covenants and agrees with each Releasee that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by any Loan Party
pursuant to Section [13](a) hereof. If any Loan Party violates the foregoing
covenant, Borrowers, jointly and severally agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.
16.Effect of this Amendment. Except as expressly set forth herein, no other
consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.
17.Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
18.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
19.Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment.
20.Entire Agreement. This Amendment and the other Loan Documents represent the
entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.
21.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.
22.Counterparts. This Amendment, any documents executed in connection herewith
and any notices delivered under this Amendment, may be executed by means of (i)
an electronic signature that complies with the federal Electronic Signatures in
Global and National Commerce Act, state enactments of the



--------------------------------------------------------------------------------



Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (ii) an original manual signature; or (iii) a faxed,
scanned, or photocopied manual signature. Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have the same
validity, legal effect, and admissibility in evidence as an original manual
signature. Administrative Agent reserves the right, in its sole discretion, to
accept, deny, or condition acceptance of any electronic signature on this
Amendment or on any notice delivered to Administrative Agent under this
Amendment. This Amendment and any notices delivered under this Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but such counterparts shall, together, constitute only one instrument.
Delivery of an executed counterpart of a signature page of this Amendment and
any notices as set forth herein will be as effective as delivery of a manually
executed counterpart of the Amendment or notice.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BORROWERS:STEIN MART, INCBy:/s/ James B. BrownName:James B. BrownTitleCFOSTEIN
MART BUYING CORP.By:/s/ James B. BrownName:James B.
BrownTitleDirectorGUARANTORS:STEIN MART HOLDING CORP.By:/s/ James B.
BrownName:James B. BrownTitleDirectorAGENT AND LENDERS:WELLS FARGO BANK,
NATIONAL ASSOCIATION,as the Administrative AgentBy:/s/ Michael
WatsonName:Michael WatsonIts Authorized SignatoryWELLS FARGO BANK, NATIONAL
ASSOCIATION,as a Lender, LC Issuer and Swing Line LenderBy:/s/ Michael
WatsonName:Michael WatsonIts Authorized Signatory

Signature Page – Amendment No. 5
Second Amended & Restated Credit
Agreement and Waiver



--------------------------------------------------------------------------------



Exhibit A
to
Amendment No. 5 to Second Amended and Restated Credit Agreement and Waiver


Budget
See attached.

